Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 5-11 and 21-23 are currently under examination, wherein claims 1 and 5-11 have been amended and claims 21-23 have been newly added in applicant’s amendment filed on February 17, 2021. Claims 2-4 have been cancelled by the applicant in the same amendment. The non-elected claims 12-20 have been withdrawn by the applicant in the same amendment wherein all the claims have also been amended.
Status of Previous Rejections
2.	The previous rejections of claims 1-5, 10 and 11 under 35 U.S.C. 102(a)(1) and the previous rejections of claims 6-9 under 35 U.S.C. 103 as stated in the Office action dated November 19, 2020 have been withdrawn in light of applicant’s amendment filed on February 17, 2021. The previous provisional rejections of claims 1-11 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated November 19, 2020 are maintained as follows.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Maki Saikoh on March 15, 2021.
The application has been amended as follows:
The previously withdrawn claims 12-20 have been cancelled. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1, 5-11 and 21-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-20 of copending Application No. 16/787,071 (PG Pub. 2020/0265997 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 17-20 of the copending application disclose a method for manufacturing nanoparticles, which is the same or obvious from the claimed method of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Response to Arguments
.	The applicant’s arguments filed on February 17, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Ronne et al. (US Pub. 2015/0197660 A1) does not teach the water-in-oil emulsion as claimed. In response, see the withdrawal of the previous 102 and 103 rejections above.
Second, the applicant argues that the claims of the copending application do not recite the nanoparticles as claimed in claim 1 as amended. In response, the examiner notes that the claims of the copending application do disclose the core of the nanoparticles being metallic which would obviously include all the metal elements as claimed and the shell comprising a carbonaceous material which would obviously include the graphene as claimed. The double patenting rejection as stated in the Office action dated November 19, 2020 is proper and therefore maintained.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


3/15/2021